Citation Nr: 0308122	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from December 1945 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim of 
service seeking an increased rating for his bilateral hearing 
loss, then evaluated as 20 percent disabling.  The veteran 
perfected a timely appeal of this determination to the Board.

In a November 1998 rating decision, the hearing officer 
reduced the evaluation of the veteran's bilateral hearing 
loss from 20 to 10 percent, effective February 1, 1999.  When 
this matter was previously before the Board in July 1999, the 
Board restored the veteran's entitlement to a 20 percent 
rating for this condition and remanded his claim seeking an 
evaluation in excess of 20 percent for his bilateral hearing 
loss for further development and adjudication.  


REMAND

In his July 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran reported that his hearing loss had 
worsened and that he now required hearing aids and argued 
that his bilateral hearing loss warranted an evaluation of at 
least 30 percent.  In addition, he requested that the 
opportunity to testify at a hearing before a traveling Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  

In a March 1998 letter to the veteran, the RO acknowledged 
his request to testify at a Travel Board hearing, but stated, 
"It may take many months before this hearing can take 
place."  (Emphasis in original).  In addition, the RO 
advised the veteran, "It is likely that we will be able to 
send your case directly to BVA before your Travel Board 
hearing can be scheduled."  (Emphasis again in the 
original).  The RO then provided the veteran with a list of 
options that included withdrawing his request for a Travel 
Board hearing and electing instead to testify at a hearing 
conducted before RO personnel.  In response, in a signed 
April 1998 statement that was received at the RO that same 
month, the veteran requested the opportunity to testify at a 
personal hearing at the RO in the hope that it would 
"expedite" matters; that hearing was held in September 
1998.

As noted in the introduction, in a November 1998 hearing 
rating decision, the hearing officer reduced the evaluation 
of the veteran's bilateral hearing loss from 20 to 10 
percent, effective February 1, 1999.  Thereafter, on a VA 
Form 646, the veteran representative indicated that it would 
defer offering written argument in support of the veteran's 
claim in light of his pending request for a Travel Board 
hearing.  

In response, in May 1999, the RO offered the veteran the 
opportunity to testify by videoconference rather than at a 
Travel Board hearing, and the veteran elected to do so; the 
RO advised the veteran that the videoconference hearing was 
scheduled to take place on June 9, 1999.  On June 9, 1999, 
the veteran reported for the videoconference hearing, but 
requested that it be postponed for three weeks to afford him 
the opportunity to submit additional private medical evidence 
in support of this claim; on that date, the undersigned 
Veterans Law Judge noted that the hearing was postponed at 
the veteran's request.

On June 29, 1999, the veteran's representative filed an 
Informal Hearing Presentation directly to the Board.  On June 
30, 1999, however, the veteran submitted the additional 
private medical evidence that he had referred to in his June 
9, 1999, statement, and stated, "It is requested that the 
attached medical evidence be considered as soon as possible 
and, if this evidence does not grant the benefit sought, 
please reschedule a video conference hearing."  

Although received at the RO on June 30, 1999, neither the 
veteran's request for a videoconference hearing nor the 
private medical evidence, which was pertinent to his still 
pending increased rating claim, was forwarded to the Board, 
which in a July 23, 1999, decision restored the veteran's 
entitlement to a 20 percent rating for his bilateral hearing 
loss.  The restoration represented a complete grant of that 
aspect of the veteran's claim.  Moreover, the Board's 
determination was based on the law, and not the facts, 
because the reduction was effectuated without compliance with 
the regulatory procedural and substantive due process 
provisions, and thus the Board held the reduction void ab 
initio.  

As noted above, the Board remanded the veteran's increased 
rating claim, and since that time, the RO has confirmed and 
continued the 20 percent rating for the veteran's bilateral 
hearing loss.  As such, the RO was obligated to honor the 
veteran's request for a videoconference hearing; however, the 
veteran has not been rescheduled for another videoconference 
hearing conducted, and the claims file does not reflect that 
he has withdrawn his request for such a hearing.  As such, 
this case must be remanded.

Further, pursuant to 38 C.F.R. § 20.904(a), an appellate 
decision may be vacated by the Board at any time upon the 
request of the veteran or his representative, or on the 
Board's own motion, when there has been a denial of due 
process.  As discussed above, the July 23, 1999, Board 
decision was made based on an incomplete record.  Generally, 
that would require the Board to vacate its decision because 
the veteran would not have been afforded full due process of 
law.  38 C.F.R. § 20.904(a)(3) provides, however, that the 
Board decision need not be vacated if, as in this case, the 
veteran was not prejudiced.  

In the July 23, 1999, decision, the Board restored the 
veteran's entitlement to a 20 percent rating, which as noted 
above, represented a complete grant of that aspect of the 
veteran's claim, and thus he was not prejudiced.  In fact, if 
the Board were now to vacate that judgment, thereby reducing 
the evaluation of his bilateral hearing loss to 10 percent, 
he would be prejudiced.  Further, the Board remanded that 
aspect of his claim seeking an evaluation in excess of 20 
percent, and because a remand is in the nature of a 
preliminary order, it does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2002).  Accordingly, the veteran was not prejudiced, and 
there is no basis to vacate the July 23, 1999, Board 
decision.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge and properly notify him and his 
representative of this hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


